Citation Nr: 1534544	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  09-38 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran had active service from July 1984 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran's Virtual VA and VBMS files were reviewed connection with this decision. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The Board notes that an additional issue of entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and depression, was originally on appeal.  Service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder, was granted in a March 2015 rating decision.  Accordingly, it is not addressed herein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran was afforded a VA examination in April 2013 to assist in determining whether the currently diagnosed obstructive sleep apnea was a result of service, to include environmental exposure in Southwest Asia.  The April 2013 VA examiner opined that it is not likely that the Veteran's sleep apnea was incurred in or caused by report of frequent trouble sleeping, or due to service in Southwest Asia.  Although the examiner stated that there is no evidence of sleep apnea being caused by mental health conditions, she did discuss the Veteran's sleep disruptions symptoms associated with depression and chronic pain.  The examiner further indicated that the evidence supports sleep disturbance and insomnia due to mental health problems; however, no opinion was provided regarding aggravation of the Veteran's sleep apnea.  Subsequently, service connection for an acquired psychiatric disorder, currently diagnosed as major depressive disorder, was granted according to a March 2015 rating decision.  Additional, according to the July 2012 Appellant's Brief, the Veteran's representative submitted medical treatise information regarding the relationship between obstructive sleep apnea and posttraumatic stress disorder (PTSD).  In light of the above, the Board finds that an addendum opinion is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Refer the case to the VA examiner who provided the April 2013 VA opinion (or a suitable substitute) for a supplemental medical opinion to address the issue of secondary service connection for obstructive sleep apnea.  The Veteran should not be scheduled for another VA medical examination unless needed to provide the requested medical opinion. 

All relevant documents must be made available to and reviewed by the examiner in rendering the opinion.  The examiner must confirm that the record was reviewed in the addendum report. 

Based on review of the appropriate records, the examiner should state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's obstructive sleep apnea is (1) caused or (2) aggravated (i.e., permanently worsened beyond the normal progression, as opposed to temporary or intermittent flare-ups of symptomatology) by the service-connected major depressive disorder. 

If aggravation is found, the examiner should attempt, to the extent possible, to identify the baseline level of severity of the aggravated disability before the onset of aggravation.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. 

2.  After any additional notification and/or development deemed necessary is undertaken, the issue on appeal should be readjudicated, in consideration of the additional evidence obtained and any other evidence of record not previously considered.  If the benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




